These parties were married in April, 1918. Two children were born of the marriage, now aged 12 years and 10 years, respectively. On the 20th day of February, 1932, the defendant was granted a decree of divorce. She was awarded the custody of the two children, and the plaintiff was required to pay $14 a week for their care and support. Their property, most of which was held by the entireties, was divided between them by a prior decree. In his appeal from the decree, the plaintiff asks that it be modified as to the amount to be paid for the support of the children, and that the defendant be required to reconvey to him certain real estate known as the Chene street property. In her brief, the defendant offers to reconvey this property to the plaintiff, but insists that there shall be no modification of the decree as to the amount awarded for the support of the children.
The defendant is unable to contribute to the support of the children because of ill health and the necessity of giving her time to their care. At the time of the decree she received a rental of $70 a month for the Chene street property. If that property *Page 113 
is reconveyed to the plaintiff he ought to be able to pay the amount awarded for the support of the children.
A decree will be entered in this court directing a reconveyance of the Chene street property to the plaintiff, and requiring him to pay $14 a week for the support of the children. In the event of a change in the condition of the parties or either of them, application may be made to the Wayne circuit court for a modification of the decree.
No costs are allowed.
CLARK, POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.